Citation Nr: 0903640	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for residuals of blood 
poisoning.

2.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.	Entitlement to service connection for tinnitus.

4.	Entitlement to service connection for chronic asthma, 
claimed as a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1961 to 
June 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.	The competent medical evidence of record does not indicate 
the veteran has been diagnosed with a chronic disorder 
related to  residuals of blood poisoning.

2.	Bilateral sensorineural hearing loss was not manifested in 
active service or within one year of service discharge, 
and any current bilateral sensorineural hearing loss is 
not otherwise etiologically related to such service.

3.	Recurrent tinnitus was not manifested in active service, 
and any current tinnitus is not otherwise etiologically 
related to such service.

4.	Chronic asthma pre-existed the veteran's active service 
and was not aggravated beyond its normal progression by 
the veteran's active service, to include in-service 
pneumonia.


CONCLUSIONS OF LAW

1.	Chronic residuals of blood poisoning was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.	Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active duty service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2008).

3.	Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.	Chronic asthma was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2005.  The 
RO's July 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Louisville VA Medical Center (VAMC) have also been obtained, 
as have Social Security Administration (SSA) disability 
records.  The appellant has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The veteran 
was afforded a VA examination for his hearing loss and 
tinnitus in May 2005 and for his respiratory disorder in 
April 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's claim for residuals of blood poisoning, and the 
Board notes that the evidence of record does not warrant one.  
See 38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that he suffers from a 
chronic disability related to in-service blood poisoning.  As 
he is not competent to provide evidence of a diagnosis, the 
record is silent for a current disability with regards to 
this issue.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Residuals of Blood Poisoning

The veteran maintains he suffers from chronic residuals of 
in-service blood poisoning.  Specifically, he contends that 
he was hospitalized for one or two weeks for blood poisoning 
after developing a blister on his foot.  While service 
treatment records indicate the veteran was treated for an 
ulcerated lesion on his left heel in April 1962, there is no 
evidence a chronic condition resulted.  A May 1964 Report of 
Medical Examination indicates a normal lower extremities and 
feet clinical evaluation.  There is no evidence the veteran 
further complained of such a disorder.

The Board also notes that there is no evidence that the 
veteran is currently diagnosed, or is being treated for, a 
chronic disorder related to blood poisoning.  Without a 
current diagnosis of a disability, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic disability resulting from 
in-service blood poisoning.  The veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such a disorder, and all evidence 
included in the record weighs against granting the veteran's 
claim.  

Bilateral Hearing Loss and Recurrent Tinnitus

The veteran asserts he suffers from bilateral hearing loss 
and recurrent tinnitus as a result of in-service acoustic 
trauma.  Specifically, he contends that he was subjected to 
heavy equipment and explosive noise during service.

Initially, the Board notes that certain chronic disabilities, 
including organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

The report of a May 2005 VA audiology examination indicates 
the veteran currently suffers bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.  The May 2005 VA 
examination also indicates the veteran currently suffers from 
recurrent tinnitus.

Service medical records indicate the veteran was provided an 
audiometric evaluation at separation from service, in May 
1964.  Prior to November 1967, military audiometric results 
were reported in American Standards Association (ASA) units; 
VA used ASA units prior to July 1966.  However, in July 1966, 
VA adopted International Organization for Standardization 
(ISO) units, and the military followed suit in November 1967.  
The current definition for a hearing loss disability found at 
38 C.F.R. § 3.385 is based on ISO units.  The military 
audiogram in the instant case conducted in 1964 must be 
converted from ASA to ISO units.  

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

On examination pending service discharge in May 1964, pure 
tone thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
20

Speech recognition ability was not reported.  His ears and 
drums were normal.  There were no findings or complaints 
pertaining to hearing loss.  

The Board observes there is no evidence of a chronic hearing 
loss disability during active service.  While May 1962 
treatment records indicate the veteran suffered from hearing 
loss, records indicate this condition was due to an 
obstruction of the ear canals by cerumen (earwax), and was 
resolved by irrigation of both ear canals.  As noted above, a 
hearing loss disability for VA purposes was not noted upon 
service discharge.  See 38 C.F.R. § 3.385.

In addition, there is no evidence that the veteran suffered 
from sensorineural hearing loss within one year of separation 
from active duty.  Thus, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no evidence of record to indicate the 
veteran complained of or was diagnosed with a hearing loss 
disability or recurrent tinnitus until his July 2004 claim 
for benefits.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  While the veteran 
claims to have suffered from "ringing in the ears" since 
his separation from service approximately forty-five years 
ago (see January 2006 VA Form 9), the Board observes that the 
veteran himself reported only a three-year history of 
tinnitus at the May 2005 VA examination.  The Board finds 
that the contemporaneous records far outweigh the veteran's 
recent statements concerning suffering from tinnitus since 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

As noted above, the veteran was provided a VA audiological 
examination in May 2005.  After examining the veteran and the 
claims folder, the VA examiner opined that it is less likely 
than not that the veteran's current bilateral hearing loss 
and recurrent tinnitus are related to in-service noise 
exposure.  With respect to bilateral hearing loss, the VA 
examiner noted the veteran's normal hearing upon service 
separation as well as the veteran's 20-year post-service 
employment in a factory, initially without being supplied 
hearing protection.  With regards to tinnitus, the VA 
examiner observed the veteran then indicated a three year 
history of tinnitus.  The VA examiner concluded that, due to 
the period of time between the veteran's separation from 
active service and the onset of symptoms, the veteran's 
tinnitus is less likely than not related to his active 
service.

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability or recurrent tinnitus 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current bilateral 
hearing loss and tinnitus and his in-service acoustic trauma.  
The Board finds that the preponderance of the evidence is 
against this aspect of the veteran's claim.  The veteran has 
produced no competent medical evidence or competent medical 
opinion in support of his claim that his current bilateral 
hearing loss or tinnitus is the result of his active service.  
In addition, the negative VA examiner's opinion and the 
length of time between the veteran's separation from active 
service and first complaints of hearing loss and tinnitus 
weighs against the veteran's claim.

Finally, the Board acknowledges that the veteran himself has 
claimed his current hearing loss and tinnitus arise from his 
active service.  However, as noted above, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).

Chronic Asthma

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2008), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2008).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

The veteran claims he currently suffers from a chronic lung 
disorder, manifested by a difficulty breathing, that is 
etiologically related to his active service, including in-
service pneumonia.  Initially, the Board observes the veteran 
has been diagnosed with chronic asthma with likely early 
obstructive disease.  See April 2006 VA Pulmonary Function 
Test.

In the instant case, the Board observes that the record 
indicates the veteran's chronic asthma pre-existed his active 
service.  In this regard, while a July 1961 Report of Medical 
Examination does not note an abnormal lungs and chest 
clinical examination, the Board observes Section 40 of the 
July 1961 Report of Medical History, completed by the 
examining physician on the veteran's entrance to active 
service, notes a history of asthma since childhood.  As this 
information was recorded by the examining physician, the 
Board finds that the veteran's asthma was "noted" at the 
veteran's entrance to active service and thus pre-existed 
service.  See 38 C.F.R. § 3.304(b).  Thus, the presumption of 
soundness does not apply.  

As the Board has determined that the veteran's chronic asthma 
pre-existed his active service, it must now determine whether 
this disorder was aggravated by the circumstances of such 
service.  A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In the instant case, the Board finds the veteran's pre-
existing asthma underwent no permanent increase in severity 
and, thus, was not aggravated by his active service.  See 
38 C.F.R. § 3.306(b); see also Falzone, supra.  In this 
regard, service treatment records indicate the veteran was 
treated on one occasion during service for his asthma, in 
July 1962.  In addition, on a 1964 Report of Medical History, 
completed upon the veteran's separation from service, the 
examining physician noted "no recent occurrence" of the 
veteran's asthma.  Finally, while service treatment records 
indicate the veteran was treated for pneumonia in August 
1961, there is no indication a chronic disorder developed.  
In this regard, August 1961 follow-up X-rays were negative 
for pneumonia and the veteran required no further treatment.  

Furthermore, the veteran was provided a VA examination for 
his claimed respiratory disorder in April 2006.  After 
examining the veteran and reviewing the claims folder, the VA 
examiner noted a diagnosis of asthma and opined that it is 
unlikely the veteran's pneumonia in August 1961, which was 
treated and resolved, aggravated the veteran's pre-existing 
asthma beyond the normal progression of the disease.  In this 
respect, the examiner noted the veteran was treated for 
asthma only once during active service.

Finally, the Board notes the veteran has produced no 
competent medical opinion to indicate his pre-existing 
chronic asthma was aggravated by his active service.  The 
Board acknowledges that the veteran himself has claimed his 
pre-existing asthma was aggravated by his active service.  
However, the Board notes that as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan, supra.

In sum, the Board concludes that the competent evidence of 
record shows that the veteran's chronic asthma pre-existed 
the veteran's active service and was not aggravated by such 
service.  In this regard, the veteran's asthma was noted by 
the examining physicians upon entrance to active duty.  In 
addition, there is no indication the veteran's asthma 
underwent a permanent increase in severity during service, as 
records indicate he was treated for his asthma on only 
occasion.  Furthermore, even if the Board were to conclude 
that there was an increase in the severity of his asthma 
disability during service, an April 2006 VA examination 
report indicates such an increase would be the result of the 
natural progression of the disability and not the result of 
the veteran's military service.  There is no competent 
evidence to the contrary for the Board to consider.  As a 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic asthma, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for residuals of blood poisoning is 
denied.

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.

Service connection for chronic asthma is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


